DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Claim Objections
Claims 28 and 29 are objected to as being dependent on cancelled claim 2. Therefore claims 28 and 29 have not been examined in the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Previously new claim 21 requires a limitation of ‘the backing plate made from Al or Cu alloys and the sputter target made from W’, with dependent claims 22 and 23 respectively requiring a limitation of ‘the sputtering target is formed from a sputtering target material and a coefficient of thermal expansion of the first interlayer portion is within 500% (for claim 22) or 300% (for claim 23) of a coefficient of thermal expansion of the sputtering target material, and wherein the backing plate is formed from a backing plate material and a coefficient of thermal expansion of the second interlayer portion is within 500% (for claim 22) or 300% (for claim 23) of a coefficient of thermal expansion of the backing plate material’. There is no support in the Specification for the combination of limitations of claim 21 with claim 22 or claim 23.
New claim 31 requires a limitation of “a coefficient of thermal expansion of the sputtering target material is less than a coefficient of thermal expansion of the first interlayer portion, the coefficient of thermal expansion of the first interlayer portion is less than a coefficient of thermal expansion of the second interlayer portion, and the coefficient of thermal expansion of the second interlayer portion is less than a coefficient of thermal expansion of the backing plate material”. There is no support in the Specification for this broad limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, 9-10, 21-26, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require “the first material and the second material are different and are each selected from the group consisting of aluminum (Al), cobalt (Co), chromium (Cr), copper (Cu), iron (Fe), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium (Ti), nickel (Ni), tungsten (W), yttrium (Y), zirconium (Zr) and their alloys, or steels” (emphasis added). It is unclear as to which “alloys” is being referred to by “their”, and whether the “steels” is intended to be alternative to the materials listed. The Examiner recommends amending to require ““the first material and the second material are different and are each selected from the group consisting of aluminum (Al), cobalt (Co), chromium (Cr), copper (Cu), iron (Fe), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium (Ti), nickel (Ni), tungsten (W), yttrium (Y), zirconium (Zr) and alloys and steels thereof” (emphasis added).
Claim 1 has been amended to require “a sputtering target material” and “a backing plate material”, with dependent claims 5-6, 22-23, and 26 each requiring at least one of “a sputtering target material” or “a backing plate material”, rendering each dependent claim unclear as to whether the same “sputtering target material” and “backing plate material” from claim 1  is intended for each dependent claim, or distinct sputtering target materials backing plate materials between claim 1 and each dependent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-10, 24-26, 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombrowski (US Patent No. 5,901,336), as evidenced by Materion Corporation (Beryllium S-65C) and Okabe et al (US Patent No. 9,472,383).
With respect to claim 1, Dombrowski discloses in fig. 2 an assembly comprising a solid piece of Be S-65C (i.e. Be-alloy) bonded to a solid piece of Cu or Cu-alloy via solid state bonding or diffusion bonding (abstract; col. 3, lines 56-57; col. 4, lines 58-64), wherein the Be-S-65C includes Al as evidenced by Materion Corporation (see associated PTO-892 form). Dombrowski further discloses in fig. 2 an interlayer extending between the Be-alloy and the Cu or Cu-alloy, the interlayer comprising a first interlayer portion [4] in direct contact with a rear surface of the Cu or Cu-alloy (figs. 3c and 4b; col. 4, lines 1-4 and 9-12), and a second interlayer portion [1] in direct contact with a front surface of the Be-alloy (figs. 3a and 4a; col. 3, lines 59-62; col. 4, lines 5-8), and a third interlayer portion [2] or [3] between the first and second interlayer portions [4],[1] (fig. 2), wherein the interlayer comprising the first, second, and third interlayer portions [4]-[1] are solid state bonded to the rear surface of the Cu or Cu-alloy and the front surface of the Be-alloy (abstract). Dombrowski further discloses the first interlayer portion [4], the second interlayer portion [1], and the third interlayer portion [2] or [3] are each formed of different mixtures containing a first material of Cu and a second material of Al-Be (col. 4, lines 45-64; col. 5, lines 9-67; col. 6, lines 1-17), wherein the different mixtures are graded such that the first interlayer portion [4] has a mixture of more Cu (i.e. X) than Al-Be (i.e. Y+Z) and progresses to less Cu than Al-Be to the third interlayer portion [2] or [3], and lesser Cu than Al-Be at the second interlayer portion [1] due to composition gradients of the first, second, and third interlayer portions [4]-[1] (fig. 2; col. 5, lines 9-23, 40-49, and 61-67; col. 6, lines 1-17). The assembly comprising the solid piece of Be-alloy solid state or diffusion bonded to the solid piece of Cu or Cu-alloy is fully capable of being a sputtering target assembly, with the solid piece of the Cu or Cu-alloy fully capable of being a sputtering target, and the solid piece of the Be-alloy fully capable of being a backing plate, as evidenced by Okabe teaching a sputtering target assembly comprising a Cu or Cu-alloy sputter target bonded to a backing plate of Be-alloy via solid state bonding or diffusion bonding (Okabe, abstract, col. 4, lines 15-20).
With respect to claims 4 and 32, Dombrowski further depicts in fig. 2 each of the first interlayer portion [4], the second interlayer portion [1], and the third interlayer portion [2] or [3] is about 0.125 inches (~3.175 mm), which is considered to be about 3 mm.
With respect to claim 5, Dombrowski further discloses the solid piece (i.e. sputter target) is the Cu or Cu-alloy, and the first interlayer portion [4] is composed of Cu-alloy (fig. 2; abstract). Thus a coefficient of thermal expansion (CTE) of the sputter target is considered to be within 500% of a CTE of the first interlayer portion [4] since both are composed of Cu-alloys.
With respect to claim 6, Dombrowski further discloses the solid piece (i.e. backing plate) is the Be-alloy including Al, and the second interlayer portion [1] is composed of Al-Be (fig. 2; abstract; col. 5, lines 9-23 and 61-67; col. 6, lines 1-17). Thus a coefficient of thermal expansion (CTE) of the backing plate is considered to be within 500% of a CTE of the second interlayer portion [1] since both are composed of Be-alloys including Al.
With respect to claim 9, Dombrowski further discloses the interlayer [4]-[1] comprises a third material of Si, Ge, or Te (col. 5, lines 9-23 and 61-67; col. 6, lines 1-17), with the third material having a higher concentration at the first interlayer portion [4] than the second interlayer portion [2] (col. 5, lines 61-67; col. 6, lines 1-17).
With respect to claim 10, Dombrowski further discloses the interlayer [4]-[1] comprises a third material of Be, with fig. 2 depicting that a lower concentration of the Be at the first interlayer portion [4] than the second interlayer portion [2] (abstract).
With respect to claim 24, Dombrowski further discloses in fig. 2 the first interlayer portion [4] has a different material composition than the second interlayer portion [1] (abstract; col. 5, lines 61-67; col. 6, lines 1-17), resulting in a CTE of the first interlayer portion [4] being different than a CTE of the second interlayer portion [1].
With respect to claims 25 and 26, Dombrowski further discloses in fig. 2 the solid piece (i.e. sputter target) of Cu or Cu-alloy and first interlayer portion [4] having a higher amount of Cu than Al-Be, and the solid piece (i.e. backing plate) of Be-alloy and second interlayer portion [1] having a higher amount of Al-Be than Cu (col. 5, lines 61-67; col. 6, lines 1-17), resulting in the sputter target having a lower CTE than the backing plate, and the first interlayer portion [4] having a lower CTE than the second interlayer portion [1].
With respect to claim 31, Dombrowski further discloses in fig. 2 first interlayer portion [4] has a higher amount of Be than the solid piece (i.e. sputter target) of the Cu or Cu-alloy, the first interlayer portion [4] having a lower amount of Be than the second interlayer portion [1], and the second interlayer portion [1] having a lower amount of Be than the solid piece (i.e. backing plate) of the Be-alloy (abstract; col. 5, lines 61-67; col. 6, lines 1-17), resulting in the sputter target having a lower CTE than the first interlayer portion [4], the first interlayer portion [4] having a lower CTE than the second interlayer portion [1], and the second interlayer portion [1] having a lower CTE than the backing plate.
With respect to claims 33 and 34, Dombrowski further discloses in fig. 2 and Table IV the interlayer portion [5]-[1] comprises five interlayer portions [5]-[1], wherein the first interlayer portion [5] is directly contacting the Cu or Cu-alloy, the second interlayer portion [1] is directly contacting the Be-alloy, the third interlayer portion [2] is between the first and second interlayer portions [5],[1] (as required by claim 1), a fourth interlayer portion [3] between the third interlayer portion [2] and the first interlayer portion [5], and a fifth interlayer portion [4] between the fourth interlayer portion [3] and the first interlayer portion [5] (Example 2), wherein the fourth and fifth interlayer portions [3],[4] each comprise mixtures of the first material of Cu and the second material of Al-Be from fig. 2 and uses interchangeable bonding aids of Al and Si (col. 5 lines 61-67; col. 6, lines 1-17).
With respect to claims 35, Dombrowski further depicts in fig. 2 and Table IV that each of the first-fifth interlayer portions [5]-[1] is about 0.125 inches (~3.175 mm), which is considered to be about 3 mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski (US Patent No. 5,901,336), as evidenced by Materion Corporation (Beryllium S-65C) and Okabe et al (US Patent No. 9,472,383), as applied to claim 1 above, and further in view of Slattery et al (US Patent No. .
With respect to claims 7 and 21-23, the reference is cited as discussed for claim 1. However Dombrowski is limited in that the first material comprising Ti and one of the solid pieces comprising W are not specifically suggested.
Slattery teaches an assembly a bonding between metals of Cu or Cu-alloy and W (abstract; col. 2, lines 38-67; col. 3, lines 1-3), similar to the bonding of the Cu or Cu-alloy with Be-alloy of Dombrowski. Slattery further teaches in fig. 3 an interlayer [23] comprising plural interlayer portions [24a]-[24cd] of graded compositions of Cu, W, Be, Ti (col. 5, lines 19-62; col. 6, lines 16-29), also similar to the graded compositions of the first, second, and third interlayer portions [4]-[1] of Dombrowski, resulting in the first material being Ti and the second material being Cu. Slattery also teaches in figs. 2-3 that the W is a tile [22], and Cu or Cu-alloy is a body [20] (col. 3, lines 58-64), with the assembly of the tile [22] of W fully capable of being used as a sputter target and the body [20] of the Cu or Cu-alloy fully capable of being used as a backing plate for the sputter target (i.e. tile) [22] as shown in figs. 2-3, with a CTE of the first interlayer portion of either Slattery or Dombrowski being within 300% of a CTE of the sputter target, and the a CTE of the second interlayer portion of either Slattery or Dombrowski is within 300% of a CTE of the backing plate.
It would have been obvious to one of ordinary skill in the art to substitute W as taught by Slattery for the Be of Dombrowski to yield the predictable result of diffusion bonding Cu or Cu-alloy to a metal comprising W or Be for similar purposes of withstanding high heat temperatures taught by both Slattery and Dombrowski (Slattery, col. 1, lines 9-42; Dombrowski, col. 1, lines 13-57).

Response to Arguments
Applicant’s Remarks on p. 7-9 filed 1/13/2022 are addressed below.



112 Rejections
Claim 1 has been amended by deleting “prior to solid state bonding”; this previous 1st paragraph rejection is withdrawn.
Claim 27 has been canceled; the previous 1st and 2nd paragraph rejections are moot.
On p. 8, Applicant points to support in Example 1 for support of claims 22 and 23 in view of claim 21.
The Examiner respectfully disagrees as Example 1 requires a target of W and a backing plate of Cu alloy (i.e. CuCr), whereas claim 21 requires the backing plate of Al and target of W. These previous 1st paragraph rejections are maintained.

103 Rejections
Applicant’s arguments on p. 8-9 with respect to claims 1 and 4 have been considered but are moot because the arguments do not apply to the new references being applied in the current rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794